Title: From James Madison to Elbridge Gerry, 25 June 1801
From: Madison, James
To: Gerry, Elbridge


Dear Sir
Washington June 25. 1801
I have duly recd. your favor of the 16th. I am not acquainted with either the person, or the character of Mr. Corran. My respect for his Lady, is nevertheless suffic[i]ent to give me all the interest in her wishes, which public considerations will permit. I shall consequently not fail to keep the President in mind of Mr. Corran, as a Candidate for the Posts you mention. I must observe at the same time that there are so many applications, even among native⟨s,⟩ for the same Consulates, that it would not be candid to hold out much expectation. It seems to be the wish of the President, also not to go fully into the appt. of Consuls at present, but to fill vacancies as business or particular circumstances press for it. As all the appts. now made, must pass the ordeal of the Senate, there may be the more reason in this.
I am glad to find that the measures of the President so far, receive your full approbation. The adjustment of the policy concerning removals, to the contrary feelings prevailing on that subject, is found a more difficult task than to decide on what ought to be much more an object of the public solicitude, the measures best calculated for the permanent security of Constitutional liberty, and the general prosperity & happiness of the Country.
The only intelligence we have which is not in the Newspapers, is the relapse of the King of G. B. into his mental imbecility. It is kept as much as possible a secret, but the fact is certain; nor is it much expected that he will ever be effectually cured of the malady. This incident, will mingle no inconsiderable influence with other occurrences in directing the politics of Europe. Accept assurances of the sincere & high respect and esteem, with which I remain Dear Sir, your friend & Servt
James Madison
